This was an injunction suit instituted in the district court of Jefferson county by appellant, Sam Baum, against appellees, R. C. German et al., to restrain the sale of his homestead under order of sale issued upon the judgment foreclosing a vendor's lien. By his petition appellant invoked the provisions of the Moratorium Act, passed by the 43d Legislature (chapter 102 of the Acts of the 43d Legislature, Vernon's Ann.Civ.St., art. 2218b), which was held constitutional by this court, Beaumont Petroleum Syndicate v. Broussard, 64 S.W.2d 993, and by the Dallas Court of Civil Appeals, Lingo Lmbr. Co. v. Hayes, 64 S.W.2d 835. The trial court denied the injunction, and from that order appeal was prosecuted to this court.
Appellee has made a showing to this court that since the appeal was filed in this court the property involved was regularly sold by the sheriff of Jefferson county under order of sale duly issued and possession surrendered by appellant to the purchaser.
It follows that the questions involved are now moot and, therefore, the appeal is dismissed.